On Application for Rehearing.
PER CURIAM.
Despite the fact that the judgment appealed from awards interest from date of judicial demand, appellant Cenco, Inc., contends for the first time in an application for rehearing that our similar award of interest is incorrect and that, under LSA-R.S. 48:455, interest should have been awarded at the rate of 5% per annum as of the date title vested in the plaintiff, April 18, 1963, to the date of payment. We agree with the contention.
Accordingly, our decree is amended solely and only to the extent of awarding interest at the rate of 5% per annum on the amount of Forty-Nine Thousand Two and 05/100 ($49,002.05) Dollars from April 18, 1963 to the date of payment of such amount.
Application refused.